Citation Nr: 0001972	
Decision Date: 01/25/00    Archive Date: 02/02/00

DOCKET NO.  96-43 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran had active service from December 1958 to November 
1960.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the veteran's claim 
of entitlement to service connection for a back disorder.  In 
March 1998, the Board remanded the case to the RO for 
additional development.  That development has been completed 
by the RO, and the case is once again before the Board for 
appellate review.

The Board notes that the August 1996 rating decision on 
appeal also denied the veteran's claim of entitlement to 
service connection for a skin disorder.  However, a March 
1998 Board decision denied service connection for this 
disability.  As such, it is no longer in appellate status.  
See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).


FINDING OF FACT

No opinion from a medical professional links the veteran's 
current back disorder to his period of military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back disorder is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he currently suffers from a back 
disorder which had its onset during his period of military 
service.  Therefore, service connection for this disorder has 
been sought.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Certain chronic diseases such as 
arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (1999). 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable; rather, it is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. § 
5107(a); Epps v. Gober, 126 F.3d 1464, 1468 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to the claim, 
and the claim must fail.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In this case, service medical records reveal that the veteran 
was treated for back pain in February and March 1959.  A 
February 1959 entry simply noted "aching back."  When seen 
in March 1959, a clinician recorded that the veteran's 
complaints of back pain after doing physical training.  No X-
rays were performed and no diagnosis was provided.  This 
condition appears to have resolved, however, as the remainder 
of the service medical records, including an August 1960 
separation examination report, makes no further reference to 
any back problems.  Thus, no chronic back disability was 
shown to have been present in service.

At a hearing before the undersigned member of the Board in 
September 1997, the veteran testified that he had received 
ongoing VA treatment for back pain since the late 1970's.  He 
clarified that all treatment was performed at the Westside VA 
Medical Center (VAMC).  Based on that statement, the Board 
requested that the RO obtain any additional medical records 
from the Westside VAMC which pertained to the veteran's back 
disorder.  Pursuant to that request, VA outpatient treatment 
reports dated from March 1973 through May 1998 were obtained 
and associated with the claim file.  However, none of these 
reports refers to the veteran's back.  

Medical records from the University of Illinois at Chicago, 
dated from May 1995 to February 1996, show that the veteran 
was seen for back pain.  Of particular relevance, a December 
1995 radiology report of the lumbar spine noted the presence 
of possible unilateral or bilateral pars defects.  The disc 
spaces were adequately maintained except for probable mild 
narrowing at the disc level between the lowest lumbar 
vertebra and the adjacent sacrum. 

At a VA examination in March 1996, the veteran complained of 
pain in his back and right leg.  The examiner recorded the 
veteran's statement that he initially injured his back during 
basic training in 1958 due to overuse.  Physical examination 
of the lumbar spine showed a decrease in range of motion, 
pain to palpation and neurological defects.  The examiner 
concluded with diagnoses of "low back strain - muscular, 
mild degenerative lumbar spine, and no radiculopathy."  
However, the examiner provided no opinion as to the etiology 
or date of onset of the veteran's back disorder. 

After a review of the medical evidence, the Board finds that 
the veteran has not submitted a well-grounded claim of 
entitlement to service connection for a back disorder because 
there is no medical evidence of a nexus between the veteran's 
current back disorder and his period of military service.  
Service medical records did not show that the veteran 
suffered from a chronic back disorder in service.  
Furthermore, the veteran was first diagnosed with a back 
disorder in 1995, approximately thirty-five years after he 
left service, and no opinion from a medical professional 
links the veteran's back disorder to his period of military 
service.  Although a VA examiner in March 1996 recorded the 
veteran's statement that this back disorder had its onset in 
service, the Court has stated that evidence which is simply a 
history recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence of the required nexus.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board has also considered the veteran's own lay 
statements concerning the etiology of his back disorder, 
including testimony presented at the September 1997 Board 
hearing.  However, where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not show that the 
veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis pertaining to a back disorder, his lay statements 
cannot serve as a sufficient predicate upon which to find his 
claim for service connection to be well grounded.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)). 

Under these circumstances, the Board finds that the veteran's 
claim of entitlement to service connection for a back 
disorder is not well grounded.  Therefore, the VA has no 
further duty to assist the veteran in developing the record 
to support his claim.  See Epps, 126 F.3d at 1469 ("[T]here 
is nothing in the text of § 5107 to suggest that [VA] has a 
duty to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The veteran testified at his Board hearing 
that he was first treated for post-service back pain by a Dr. 
Opper in the late 1960's or early 1970's.  The veteran 
indicated, however, that Dr. Opper had long since been 
deceased and that his medical office had closed.  Hence, the 
Board has no duty to attempt to obtain records associated 
with that treatment.  Porter v. Brown, 5 Vet. App. 223, 237 
(1993) (VA has no duty to seek and obtain that which does not 
exist).  Further, the Board notes that the veteran has also 
testified that he has been receiving Social Security 
Administration (SSA) benefits since 1995 based on muscle and 
back problems, but the Board notes that the records are not 
associated with the claims file.  Generally, where there has 
been a determination that the veteran is entitled to SSA 
benefits, the records concerning that decision are often 
needed by the VA for evaluation of pending claims, and must 
be obtained.  See Cohen v. Brown, 10 Vet. App. 127, 151 
(1997); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In 
situations where it is not indicated how particular records 
might be useful or the veteran acknowledges that the records 
no longer exist, there is no need to obtain the records.  See 
Counts v. Brown, 6 Vet. App. 473, 476 (1994); Holoway v. 
Brown, 4 Vet. App. 454 (1993); Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  The record indicates, however, that 
the veteran also stated that the SSA determination was based 
on records of treatment for his back disorder from the 
University of Illinois at Chicago where he had begun 
treatment a few years prior to the September 1997 hearing.  
The Board notes that the record does contain records of 
treatment of the veteran at that facility, and such records 
have been considered in this determination.  In the absence 
of any indication that there are additional relevant records 
that might be obtained through the SSA, no request for 
records in this regard is deemed necessary.  Finally, the 
Board views the above discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for the benefit sought, and the reasons why the claim 
has been denied.  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a back disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

